Corporate Resources Services, Inc. 160 Broadway 11th Floor New York, New York 10038 Via EDGAR Joseph M. Kempf Senior Staff Accountant Division of Corporation Finance United States Securities and Exchange Commission Washington, D.C. 20549 RE: Form 10-K for the Fiscal Year Ended September 30, 2009 Filed by Accountabilities, Inc. on December 28, 2009 File No. 000-30734 Dear Mr. Kempf: This letter will confirm that, pursuant to your discussion on June 28, 2010 with our counsel, you have agreed to extend the time for Corporate Resources Services, Inc. (CRS) to respond to the comment letter, dated June 15, 2010, regarding the above-referenced Form 10-K, to July 13, 2010. CRS will respond on or before the revised due date. If you have any questions or concerns, feel free to call me at 646-443-2380. Sincerely, /s/ Jay H. Schecter Jay H. Schecter Chief Executive Officer
